Citation Nr: 1416492	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  08-13 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to March 17, 2011, and 30 percent thereafter, for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1985 to November 2005.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran testified before a Decision Review Officer (DRO) in August 2008 and the undersigned in January 2010; copies of both transcripts are of record.  

The Board previously remanded the claim in March 2010 and January 2011 for further development.

In a June 2012 rating decision, the RO granted an increased 30 percent rating effective March 17, 2011.  As less than the maximum available benefit for a schedular rating was awarded, the claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated July 2011 to August 2012 and a January 2013 Appellate Brief.  The other document are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

For the entire appeal period the Veteran's service-connected allergic rhinitis has been manifested by nasal congestion, post-nasal drips, nausea, and polyps.  




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial rating of 30 percent for allergic rhinitis, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.97 Diagnostic Code 6522 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Veteran's claim for higher initial rating for allergic rhinitis arises from her disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was provided with VA examinations in August 2006 and March 2011.  The Board finds that the VA examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's allergic rhinitis in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned in January 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, it is clear from the record that the Veteran has either actual knowledge of the evidence necessary to substantiate her claim for an increased rating, or that a reasonable person could be expected to understand from the notice what was needed.  The Board notes that the Veteran testified to the current severity of her allergic rhinitis, including incapacitating episodes and the effect of her service-connected disability on her employment.  The Veteran also reported that there were outstanding records that showed possible polyps, which would warrant a higher rating than the Veteran was awarded at the time of the hearing.  For these reasons, the Board finds that the Veteran was not prejudiced in the Veterans Law Judge's not explicitly explaining to the Veteran the type of evidence needed to substantiate her claim for an increased rating.  

The Board is also satisfied that there has been substantial compliance with the March 2010 and January 2011 remand directives, which included extraschedular consideration, obtaining any identified treatment records, and affording the Veteran a new VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

General Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Background

Service treatment records show that on April 22, 2005, the Veteran was treated for persistent nasal congestion and headaches.  An April 28, 2005, service treatment record shows that the Veteran complained of blood when she blew her nose.  The Veteran also reported that her sinus pressure headaches had resolved.  In a September 27, 2005, Report of Medical Assessment, the Veteran reported that she had allergies and concerns over her sinus problems.  A history of seasonal allergic rhinitis was noted.  

Post-service VA treatment records dated April 2006 to September 2010 show that the Veteran was treated for sinus problems.  An April 2006 treatment record shows that the Veteran reported environmental allergies, sinus congestion, and dry nose.  A February 2010 treatment record shows that on physical examination, the Veteran's nose was normal, with normal mucosa, septum, and turbinates.  
The Veteran was afforded a general VA examination in May 2006.  The Veteran reported pain in her frontal maxillary.  She reported non-incapacitating episodes that included headaches and denied incapacitating episodes of sinusitis in the prior 12 month period.  On physical examination the Veteran's sinuses, nasal vestibule, turbinates, and septum were noted as normal.  The Veteran was also negative for polyps and obstruction.  

Private treatment records dated May 2006 to November 2011 show that the Veteran reported post nasal drip and sinus pressure in July 2006.  Another July 2006 treatment record shows that on physical examination, the Veteran had nose swelling and that the examiner diagnosed seasonal allergic rhinitis.  An August 2006 treatment record shows that the Veteran reported sinus headaches.  A July 2008 treatment record shows that the Veteran's turbinates were enlarged and she had clear and watery mucoid.  Another July 2008 treatment record shows that the Veteran was noted as having a minimally deviated septum to the right.  

The Veteran was afforded another VA examination in August 2006.  The Veteran reported year round sinuses with seasonal exacerbations, especially during the spring and fall.  She reported mild problems breathing through her nose, which required mouth breathing, during flare-ups which occurred maybe twice a month.  The Veteran also reported a past history of purulent discharge.  The Veteran denied speech impairment, except for when mucous becomes copious and interferes with her speech temporarily.  The Veteran was noted as having maxillary frontal and sphenoid sinusitis and headaches referable to the sinusitis.  The Veteran reported that the severity was moderate with exacerbations that occur several times per month.  The Veteran also reported that sometimes she becomes nauseous and that she had four days of physician sanctioned incapacitation secondary to her sinuses while she was still in service.  She also reported that since service, she had no days lost secondary to sinuses.  A computerized tomography (CT) scan showed nasal cavity congestion and the examiner diagnosed perennial allergic rhinitis with seasonal exacerbations.  

In an April 2007 statement, the Veteran's husband reported that there were "numerous times, too many to count", when the Veteran had to come home from work due to headaches, nausea, and other symptoms that were caused either by her allergies or migraines.  He reported that there had also been several weekends when she spent the majority of the time in bed.  The Board notes that the husband's letter was submitted again in September 2010.  

In another April 2007 statement the Veteran's supervisor reported that since April 2006 there have been numerous days when the Veteran has had to go home for various reasons, the most often reason being her sinuses.  The Veteran's supervisor reported that the Veteran's sinuses seem to drain into her stomach and cause her to get very ill as well as cause violent headaches, which for the most part, occurred without notice.  The Veteran's supervisor also reported that she sends the Veteran home and once home the Veteran takes additional sinus pills which cause her to vomit.  The Veteran's supervisor reported that this was occurring more often in recent months and may also be caused by her increase in migraine headaches.  

In August 2008 the Veteran and her spouse testified at a DRO hearing.  The Veteran reported that she has frontal headaches due to her sinuses and that she can tell the difference between the headaches because she can feel the pressure in all of her sinus cavities.  She reported that she has throbbing in her entire head that occur a couple times per week.  She reported that sometimes her headaches cause her to have to go home and not be able to do anything.  The Veteran also reported that she did not take antibiotics for her sinuses because she was already on antibiotics for her bladder.  She reported the longest she had been incapacitated was a couple of days or an entire weekend.  She also reported that she has had on and off rhinitis attacks for years.  

The Veteran and her spouse testified at a Board hearing in January 2010.  The Veteran testified that her sinuses swell up during the season changes and she has missed maybe three days of work per month for the prior six to seven months.  The Veteran reported when she feels a sinus attack she has to go home and stay in the house or go to bed because of the headaches.  The Veteran reported that when she has the attacks if she moves her head, she feels like she is going to throw up and is unable to do her work.  

In a September 2010 statement, the Veteran's coworker reported that there have been numerous times where the Veteran had to go home from work due to headaches, nausea, and other such problems.  The Veteran's coworker also reported that the Veteran seemed to have these problems when she was stressed by her boss.  

In another September 2010 statement, the Veteran reported that there were "numerous times, too many to count", when the she had to come home from work due to headaches, nausea, and other symptoms that were caused either by her allergies or migraines.  She also reported that there had also been several weekends when she spent the majority of the time in bed.  

In a February 2011 statement, the Veteran reported that she has missed countless days of work because of headaches.  The Veteran reported that her sinuses swell and become tender, which makes it hard for her to concentrate.  She also reported that her sinuses drain into her throat and make her nauseous.  The Veteran also reported issues with a stuffy or running nose, watery eyes and sneezing.  

The Veteran was afforded another VA examination in March 2011.  The examiner noted that the Veteran had a history of incapacitating episodes that did not require four to six weeks of antibiotic treatment.  The examiner also noted that the Veteran had a history of non-incapacitating episodes more than six times per year, lasting one to two days, which included symptoms of headaches and sinus pain.  The Veteran's rhinitis symptoms included nasal congestion, excess nasal mucous, itchy nose, watery eyes, and sneezing.  The Veteran' sinus symptoms included purulent nasal discharge, headaches one to six times per week, sinus pain, and sinus tenderness.  The examiner also noted that the Veteran had frequent breathing difficulty.  

On physical examination the Veteran had frontal maxillary tenderness, 50 percent left nasal obstruction, 30 percent right nasal obstruction, nasal polyps, and septal deviation.  The examiner noted that the Veteran's septal deviation was not due to trauma.  The Veteran was negative for permanent hypertrophy of turbinates, rhinocsclerma, tissue loss, scaring, deformity of the nose, and Wegner's granulomatosis or granulomatous.  A CT scan revealed normal paranasal sinuses and the examiner diagnosed allergic rhinitis.  The examiner also noted that the Veteran missed three weeks of work in the prior year due to sinusitis.  

Analysis

The Veteran's allergic rhinitis has been evaluated under Diagnostic Code 6522, which addresses both allergic and vasomotor rhinitis.  38 C.F.R. § 4.97.  Under Diagnostic Code 6522, allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side warrants a 10 percent rating.  Allergic or vasomotor rhinitis with polyps warrants a 30 percent rating.  

The Board notes that the evidence of record did not reveal nasal polyps until March 2011.  However, the Board finds that the Veteran's consistent reports of nasal congestion and post-nasal drip that cause her to become nauseous more closely approximate the level of severity contemplated by the 30 percent rating criteria.  As such, the Board finds that the Veteran's allergic rhinitis warrants a 30 percent rating for the entire appeal period.  

The Board has considered the Veteran's reports of headaches due to her allergic rhinitis.  The Board notes however, that the Veteran is currently assigned a separate 30 percent rating for migraine headaches.  While the Board has considered the Veteran's assertions that her sinus headaches are different than her migraine headaches, the Board observes that in rating a disorder, it must be kept in mind that the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2013).  The Court has held that a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Therefore, the assignment of more than one rating for the same disability would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  Id.  As such, the Board finds that the Veteran is not entitled to a higher rating for allergic rhinitis due to her headaches.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's allergic rhinitis during the appeal period.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  The Board notes that the March 2011 examiner found that the Veteran was negative for tissue loss, scaring, or deformity of the nose.  As such, Diagnostic Code 6504 is not applicable.  The Board has also considered rating the Veteran under the criteria for sinusitis.  However, as there is no evidence the Veteran underwent radical surgery or repeated surgeries, as required for a 50 percent rating, Diagnostic Codes 6510-6514 are also not applicable.  The evidence of record is also negative for laryngitis, total laryngectomy, aphonia, stenosis of the larynx, or injuries to the larynx.  Therefore, Diagnostic Codes 6515 to 6521 are not applicable.  Additionally, the March 2011 examiner found that the Veteran did not have permanent hypertrophy of turbinates, rhinocsclerma, and Wegner's granulomatosis or granulomatous.  As such, Diagnostic Codes 6523 and 6524 are not applicable.   Finally, the Board notes that the Veteran was found to have a deviated septum at the March 2011 VA examination. However, as the deviation was not due to trauma, Diagnostic Code 6502 is not applicable.  

In reaching the above conclusions, the Board has resolved the benefit of the doubt in the Veteran's favor to the extent indicated.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected allergic rhinitis with the established criteria found in the rating schedule.  As discussed in detail previously, the Board has taken into consideration the Veteran's reports of nasal congestion, post-nasal drip, nausea, and headaches.  Therefore there are no additional symptoms that are not addressed by the rating schedule or that have not been addressed by the Board.  The Veteran also has not described any exceptional or unusual features of her allergic rhinitis, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for her service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).
Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  Moreover, the Veteran does not allege, nor does the evidence suggest that she is unemployable due to her service-connected allergic rhinitis.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.



ORDER

Subject to the laws and regulations governing monetary awards, an initial rating of 30 percent for allergic rhinitis for the entire appeal period is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


